              Case 19-10953-CSS   Doc 501-3   Filed 11/15/19   Page 1 of 4




                                    EXHIBIT B




                                     Declaration




DOCS SF:102190.2 50045/002
                 Case 19-10953-CSS                    Doc 501-3      Filed 11/15/19           Page 2 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT


                                      FOR THE DISTRICT OF DELAWARE




In re:                                                              )          Chapter 11
                                                                    )
                            1
 KG Winddown, Inc.                                                  )          Case No, 19-10953(CSS)
                                                                    )         (Jointly Administered)
                                Debtors.                            )

                DECLARATION OF CHRISTOPHER J. WELLS IN SUPPORT OF
              DEBTORS’ SECOND OMNIBUS OBJECTION (SUBSTANTIVE)TO
         CERTAIN CLAIMS(NO LIABILITY, REDUCED AND/OR RECLASSIFIED

                    I, Christopher J. Wells, declare under penalty of perjury as follows:

                      1.        I am the Chief Restructuring Officer of each of the above-captioned

 debtors and debtors in possession (the “Debtors”).

                     2.         I submit this declaration (the “Declaration”) in support of the Debtors’

 Second Omnibus Objection (Substantive) to Certain Claims (Reclassified, Reduced and/or

 Reclassified, and No Liability)(the “Second Omnibus Objection”).^
                     3.          Except as otherwise indicated herein, I have personal knowledge of the

 matters and issues set forth herein or have gained knowledge of sueh matters from my review of

 the relevant documents, or from information provided to me.




'The Debtors and the last four digits of their respective taxpayer identification numbers include: KG Wind Down, Inc. (f/k/a Kona
   Grill, Inc.)(6690); KGRH Wind Down, Inc.(f/k/a Kona Restaurant Holdings, Inc.)(6703); KGS Wind Down, Inc. (f/k/a Kona
  Sushi, Inc.)(4253); KGM Wind Down. Inc. (f/k/a Kona Macadamia, Inc.)(2438); KGTR Wind Down, Inc.(f/k/a Kona Texas
  Restaurants, Inc.)(4089); KGIH Wind Down, Inc.(f/k/a Kona Grill International Holdings, Inc.)(1841); KGB Wind Down, Inc.
  (f/k/a Kona Baltimore, Inc.)(9163); KGI Wind Down, Inc. (f/k/a Kona Grill International, Inc.)(7911); and KGPR Wind Down,
   Inc. (f/k/a Kona Grill Puerto Rico, Inc.)(7641).

^ Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Second Omnibus
Objection.



DOCS SF:102190.2 50045/002
              Case 19-10953-CSS             Doc 501-3     Filed 11/15/19     Page 3 of 4




                  4.         I make this Declaration based on my review of the Disputed Claims

referenced in the Second Omnibus Objection, together with any supporting or related

documentation.


                  5.         1 and the appropriate personnel, in conjunction with the Debtors’

professionals diligently reviewed and analyzed in good faith the Disputed Claims identified in

the Second Omnibus Objection.

                  6.         I have familiarity with the claims review process and the related

objection process. In that capacity, I have reviewed the Disputed Claims referenced in the

Second Omnibus Objection, and am directly familiar with the information contained therein.

Additionally, I read the Second Omnibus Objection and the Proposed Order with respect to the

Second Omnibus Objection. Some of the bases for the Second Omnibus Objection contained

herein relate to matters within the knowledge of other agents of the Debtors and are based on

information I received from them.


                   7.        Each of the Disputed Claims listed on Schedule 1 to the Proposed Order

failed to provide sufficient documentation to support the priority of the claim, asserted a priority

that is not reflected on the Debtors’ books and records, or asserted a priority that is not

supported under the Bankruptcy Code. Failure to modify the Disputed Claims could result in

the relevant claimant receiving an unwarranted recovery against the Debtors. Accordingly, I

 respectfully request entry of an order reclassifying each Disputed Claim as a Claim with the

 priority identified in the column labeled “Modified Class” on Schedule 1 to the Proposed

 Order.




                                                      2
DOCS_SF:102190.2 50045/002
              Case 19-10953-CSS            Doc 501-3     Filed 11/15/19    Page 4 of 4




                  8.         Each of the Disputed Claims listed on Schedule 2 to the Proposed Order

(i) failed to provide sufficient documentation to support the asserted priority of the claim, or

asserted a priority that is not supported under the Bankruptcy Code,(ii) either failed to provide

sufficient documentation to support the amount of the claim or showed a record of indebtedness

that is not reflected on the Debtors’ books and records, or (iii) was paid in full or in part in

connection with claim reconciliation procedures approved by the Court. Accordingly, I believe

each Claim to be Reduced and Reclassified should be modified in amount and reclassified as to


priority with the priority and amount identified in the column labeled “Modified Amount and/or

Modified Class” on Schedule 2 to the Proposed Order.

                  9.         The Disputed Claim listed on Schedule 3 to the Proposed Order seeks

recovery of amounts for which the asserted Debtor is not liable pursuant to its books and

records. Accordingly, I believe the No Liability Claim should be disallowed and expunged in

full.


                   10.       Accordingly, based upon my review of the Disputed Claims subject to the

Second Omnibus Objection, I believe that the relief sought in the Second Omnibus Objection is

in the best interests of the Debtors, the estates, and creditors.

Dated: November 15, 2019
                                                         /$/ Christopher J. Wells
                                                         Christopher J. Wells




                                                     3
DOCS SF:102190.2 50045/002
